RE: OKLAHOMA STATE AND EDUCATION EMPLOYEES GROUP HEALTH INSURANCE — SECONDARY AND TERTIARY BENEFITS
ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER SEEKING THE OPINION OF THE ATTORNEY GENERAL RELATIVE TO THE FOLLOWING QUESTION:
  DO THE STATUTES, AND/OR PERTINENT ADMINISTRATIVE REGULATIONS, PERMIT AN OKLAHOMA LICENSED INSURANCE COMPANY, WHO HAS PREVIOUSLY BEEN THE PRIMARY CARRIER, TO ISSUE TO THE SAME CLIENT A POLICY THAT IS SECONDARY OR TERTIARY TO THE OKLAHOMA STATE AND EDUCATION EMPLOYEES GROUP HEALTH INSURANCE?
SUBSEQUENT TO RECEIVING YOUR LETTER I HAVE MET WITH MR. GARY C-OFF, CHIEF COUNSEL FOR THE OKLAHOMA STATE AND EDUCATION EMPLOYEES GROUP INSURANCE BOARD ("THE BOARD"). MR. GOFF INFORMS ME THAT HE IS AWARE OF NO SUCH PROHIBITION. MY OWN INDEPENDENT RESEARCH OF THE STATUTES INDICATES NO STATUTORY PROHIBITION THAT WOULD APPLY TO THE FACTS IMPLIED BY YOUR QUERY. MR. GOFF INFORMS ME THAT THERE IS A BOARD RULE PERTAINING TO THE COORDINATION OF BENEFITS WHICH WILL GOVERN, IN ANY INDIVIDUAL CIRCUMSTANCE, THE RESPONSIBILITY OF DIFFERENT CARRIERS WITH RESPECT TO ANY PARTICULAR CLAIM. THOSE ISSUES WOULD, OF COURSE, HAVE TO BE RESOLVED ON A CASE-BY-CASE BASIS.
AS WE HAD DISCUSSED WHEN YOU PRESENTED YOUR OPINION REQUEST, MY PRELIMINARY INVESTIGATION HAS SUGGESTED THAT THERE ARE NO DISPUTED LEGAL ISSUES WHICH WOULD REQUIRE THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. IT APPEARS THAT THE BOARD, AND ITS STAFF, ARE PREPARED TO ACCOMMODATE THE NEEDS OF YOUR CONSTITUENTS, AS DESCRIBED IN YOUR LETTER. AT THIS POINT, IT SEEMS TO ME THAT THE MOST PRODUCTIVE AND EFFICIENT APPROACH WOULD BE TO PURSUE THIS MATTER FURTHER WITH MR. GOFF OR WITH RAY WEST, THE ADMINISTRATOR. IF, FOLLOWING THOSE DISCUSSIONS, IT APPEARS THAT THERE ARE LEGAL ISSUES WHICH REQUIRE THE ATTENTION OF THIS OFFICE, I WILL BE HAPPY TO ASSIST IN ANY WAY POSSIBLE.
(NED BASTOW)